DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 22 January 2020 is acknowledged. 

Terminal Disclaimer
The terminal disclaimer filed on 5 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,319,397 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Authorization for this examiner’s amendment was given in an interview with John Guynn on 5 May 2022.
	In claim 1, last paragraph, amend “X and Y are independently selected” to “each X and Y are independently selected”, and amend “A is a phosphorus-containing capping group” to “each A is a phosphorus-containing capping group”.
	In claim 2, amend “X and Y are independently selected” to “each X and Y are independently selected”, and amend “A is a phosphorus-containing capping group” to “each A is a phosphorus-containing capping group”.
	In claim 3, second line, amend “claim 1 or 2” to “claim 1.” 
In the last paragraph of claim 3, amend “X and Y are independently selected” to “each X and Y are independently selected”, and amend “A is a phosphorus-containing capping group” to “each A is a phosphorus-containing capping group”.

Allowable Subject Matter
Claims 1-5 and 7-22 are allowed.
The following is an examiner’s statement of reasons for allowance: while the prior art does teach unsaturated polyphenylene ether compositions containing phosphorus compounds, including phosphorus compounds with unsaturated groups (e.g., US 2015/0166788), none of the prior art fairly discloses such compositions having a phosphorus containing compound according to Formula (I) as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764